 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     AIMEE LYNN O’NEIL,                                )
 4                                                     )
                           Plaintiff,                  )        Case No.: 2:21-cv-00039-GMN-VCF
 5
            vs.                                        )
 6                                                     )                      ORDER
     STATE OF NEW YORK,                                )
 7                                                     )
                           Defendant.                  )
 8                                                     )
 9          Pending before the Court is the Report and Recommendation (“R&R”) of United States
10   Magistrate Judge Cam Ferenbach, (ECF No. 4), which recommends that the case be dismissed
11   with prejudice, as amendment would be futile.
12          A party may file specific written objections to the findings and recommendations of a
13   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
14   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
15   determination of those portions to which objections are made. Id. The Court may accept, reject,
16   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
17   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is
18   not required to conduct “any review at all . . . of any issue that is not the subject of an
19   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
20   that a district court is not required to review a magistrate judge’s report and recommendation
21   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
22   1122 (9th Cir. 2003).
23          Here, no objections were filed, and the deadline to do so, April 28, 2021, has passed.
24   (See Report and Recommendation, ECF No. 4).
25          Accordingly,


                                                  Page 1 of 2
 1       IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 4), is
 2   ACCEPTED AND ADOPTED in full.
 3       IT IS FURTHER ORDERED that the case is DISMISSED with prejudice.
 4       The Clerk of Court shall close the case.
 5                    12 day of May, 2021.
         DATED this _____
 6
 7
 8                                             ___________________________________
                                               Gloria M. Navarro, District Judge
 9                                             United States District Court
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                                             Page 2 of 2
